Citation Nr: 1547316	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-10 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for ischemic heart disease, claimed as due to herbicide exposure.

2.  Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In an October 2013 rating decision, the RO denied service connection for diabetes.  In March 2014, the Veteran filed a substantive appeal (VA Form 9) and included diabetes in the appeal, which is reasonably read as a notice of disagreement (NOD) with the decision to deny diabetes.  To date no statement of the case (SOC) has been furnished for this issue.  Because the March 2014 NOD placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The reopened issue of entitlement to service connection for ischemic heart disease and the diabetes claim are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
 

FINDINGS OF FACT

1.  An August 2012 rating decision denied service connection for ischemic heart disease on the basis that the Veteran was not exposed to herbicides during service, nor did the disorder manifest during service.  The Veteran did not appeal the decision.

2.  Evidence received since August 2012 is new and relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the underlying claim.

CONCLUSIONS OF LAW

1.  The August 2012 RO decision, which denied entitlement to service connection for ischemic heart disease, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  The criteria to reopen the claim of service connection for ischemic heart disease have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The original claim of service connection for ischemic heart disease was received by VA in February 2011.  By an August 2012 rating decision, the RO denied the claim on the grounds that evidence which showed the required service in Vietnam for presumptive service connection had not been received, nor was there evidence of any other exposure to herbicides in service.  The Veteran was notified of the decision and his appellate rights in August 2012.  The Veteran did not file a timely appeal of the denial of service connection, and no new and material evidence was received within expiration of the appeal period.  See 38 C.F.R. § 3.156(b) (2015).  Thus, the August 2012 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial is the August 2012 RO decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

Since August 2012, the Veteran has submitted lay evidence that he left his ship and stopped over in the republic of Vietnam for approximately 4 hours.  He indicated this trip occurred during a 15 day period of emergency leave, while traveling to and from the United States.  He also asserts that his ship entered an inland waterway of the republic of Vietnam.  The Veteran's statements are deemed credible.  See Justus, 3 Vet. App. at 512-13.

The Veteran's lay assertions as to his presence on the landmass of Vietnam, and in an inland waterway of Vietnam, are new because they were not previously before agency decision makers.  The evidence is also material because it demonstrates that the Veteran may have been exposed to herbicides during his period of service.  See Justus, 3 Vet. App. at 512-13.  This evidence is not cumulative and redundant of the evidence already of record.  Thus, the new evidence relates to an unestablished fact necessary to substantiate the claim, and it raises a reasonable possibility of substantiating the claim for service connection, particularly when considering the low threshold for reopening such claims set forth in Shade.

The Board concludes that reopening the Veteran's claim of service connection for ischemic heart disease is warranted based on the submission of new and material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim is further addressed in the remand section.
ORDER

New and material evidence having been received, the claim for entitlement to service connection for ischemic heart disease is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

As the Board has reopened the claim of service connection for ischemic heart disease upon a finding that new and material evidence has been received, the Board must remand the claim so that the RO may adjudicate the merits of the service connection claim in the first instance.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010). 

The Veteran contends that he is entitled to presumptive service connection for his diagnosed ischemic heart disease, based on herbicide exposure (to include Agent Orange) during his service in Vietnam.  He asserts that during service on the U.S.S. Midway in April 1964, he was flown off the ship and taken to Vietnam during a 15 day period of emergency leave, before traveling back to San Francisco, California.  He contends that his travel to and from the continental United States included several stops in Vietnam, with the final stop on his return to the U.S.S. Midway being in a barracks where he spent 4 hours.

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, such as ischemic heart disease, are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of the disease during service.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015).

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.

Service in the Republic of Vietnam includes service in the inland waterways of Vietnam and excludes veterans who served aboard ships operating in Vietnam's offshore waters unless the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  Service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in Vietnam may not be considered service for purposes of 38 U.S.C.A. § 101(29)(A) (West 2014).

The U.S.S. Midway is deemed a deep water (or "blue water") vessel.  Thus, the Veteran's service aboard the U.S.S. Midway does not trigger a presumption that he served in the Republic of Vietnam or its inland waterways.  For the presumption of exposure to herbicides to be extended to the Veteran, he must prove actual duty or visitation in Vietnam, or presence in its inland waterways.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008).  There is no official evidence of the Veteran's presence on the landmass of Vietnam.  Remand is required in order to verify the U.S.S. Midway's position in April 1964, as its presence in the area of the Republic of Vietnam will corroborate the Veteran's account.

As noted in the introduction, in an October 2013 rating decision, the RO denied service connection for diabetes.  The March 2014 submission constitutes a NOD.  Because no SOC has been furnished for this issue, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. At 240-41.

In light of the remand, updated VA treatment records must also be obtained.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these issues are REMANDED for the following actions:

1.  Prepare a SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issue of service connection for diabetes.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the appeal.  Inform the Veteran that if he wishes to have the Board review his claim, he must submit a VA Form 9 after receiving the SOC.

2.  Obtain VA treatment records dated since July 2014.

3.  Submit a research query to the National Personnel Records Center (NPRC), the U.S. Joint Services Records Research Center (JSRRC), the Department of the Navy or any other appropriate agency, to determine the exact activities and location of the U.S.S. Midway during April 1964.

Additionally, request the U.S.S. Midway's deck logs, the Veteran's travel orders showing his specific itinerary to and from the continental United States in April and May 1964, pay stubs that reflect special pay status, travel vouchers and/or other records that may show that the Veteran set foot in the Republic of Vietnam or its inland waterways in April or May 1964.

A research query must also be submitted in order to verify the Veteran's assertions as to the Midway's presence in a canal in Vietnam in 1965, which may be characterized as an inland waterway.

All efforts to verify the Veteran's in-country service in Vietnam, or its inland waterways, should be documented in the record, and the Veteran should be informed of any negative results that were obtained.

4.  Finally, after conducting any additional and necessary development, readjudicate the issue remaining on appeal, including the reopened service connection claim on the merits.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


Department of Veterans Affairs


